Citation Nr: 0931200	
Decision Date: 08/20/09    Archive Date: 08/27/09

DOCKET NO.  08-04 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel







INTRODUCTION

The Veteran had active service from November 1952 to November 
1954.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, which denied the above claim.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

Bilateral hearing loss had its onset during active service.  


CONCLUSION OF LAW

Bilateral hearing loss was incurred in active service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 
(2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

As a result of the Board's decision to grant entitlement to 
service connection for bilateral hearing loss, any failure on 
the part of VA to notify and/or develop the claims pursuant 
to the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2009), cannot be considered prejudicial to the Veteran.  The 
Board will therefore proceed to a review of the claim on the 
merits.  

The Veteran's DD Form 214 reflects that the Veteran's most 
significant duty assignment was to an infantry regiment.  It 
further reflects that he had service in Korea, and that he 
was the recipient of several medals and decorations, 
including the Combat Infantryman's Badge (CIB).  

Service treatment records do not reflect any relevant 
complaints or treatment.  Whispered voice evaluation at the 
time of the Veteran's separation examination in November 
1954, revealed findings of 15/15.  

Private audiological examination by audiologist, Patsy 
Novelli, in December 2005, revealed that the Veteran reported 
a history of decreased hearing as a result of his 
participation in the Korean War.  His work history since the 
military was not considered noise related.  There was also no 
previous significant ear pathology.  It was noted that the 
Veteran had worn hearing aids for the previous six years.  
The results at this time were found to reveal moderate to 
severe sensorineural hearing loss bilaterally, with 
discrimination fair to good in each ear.  The examiner 
commented that the Veteran's hearing loss could have 
originated in military service during the Korean Conflict 
since his work history since service showed no reason for the 
disease.  Therefore, the examiner concluded that the Veteran 
should be fitted by VA with hearing aids and given all 
consideration by VA for his hearing loss.

A July 2006 VA audiological examination reflects that the 
Veteran reported significant noise exposure in an infantry 
division during military service, with exposure to recoilless 
rifles, mortars, and bombs.  He had worn hearing aids for the 
previous six to eight years, and after the military, worked 
in design and sales.  Audiometric evaluation at this time 
revealed pure tone threshold averages of 66 decibels on the 
right and 57 decibels on the left.  Word recognition scores 
were 68 percent in each ear.  The diagnosis was moderate to 
severe sensorineural hearing loss bilaterally.  The examiner 
commented that while she did not consider whispered voice 
evaluation during service to be accurate representations of 
hearing acuity, because the Veteran did not claim service 
connection for hearing loss at the time of an original claim 
for compensation in December 1954, she did not feel that the 
Veteran's current hearing loss was due to his time in the 
military.  She did, however, feel that his tinnitus was 
related to his exposure to significant noise in Korea.  

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2008).  In order to prevail on the issue of service 
connection on the merits, there must be (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

When a Veteran served 90 days or more during a period of war 
and an organic disease of the nervous system becomes manifest 
to a degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of the disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1112, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2008).

With respect to claim for service connection for hearing 
loss, the United States Court of Appeals for Veterans Claims 
(Court), has held that the threshold for normal hearing is 
from 0 to 20 decibels, and that higher threshold levels 
indicate some degree of hearing loss.  Hensley v. Brown, 5 
Vet. App. 155, 157 (1993).  The Court further opined that 
38 C.F.R. § 3.385, discussed below, then operates to 
establish when a hearing loss can be service connected.  
Hensley, 5 Vet. App. at 159.

For the purposes of applying the laws administered by the VA, 
impaired hearing is considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC test are less than 94 percent.  38 C.F.R. § 3.385 (2008).

The Board has considered the evidence relevant to this claim, 
and initially notes that VA audiological results from July 
2006 support a finding of current hearing disability for VA 
benefits purposes.  38 C.F.R. § 3.385 (2008).  

The Board also finds that as a result of the Veteran's in-
service history of being assigned to an infantry regiment in 
Korea and receiving the CIB, the Board will concede the 
Veteran's exposure to significant noise during service.  

However, in order to establish service connection, there must 
be evidence linking the Veteran's current bilateral hearing 
loss to service.  In this regard, the Board recognizes that 
service treatment records do not reflect any relevant 
complaints and findings.  However, the evidence of record 
also includes the private medical opinion from December 2005, 
which concluded that the Veteran's hearing loss could have 
originated in military service during the Korean Conflict 
since his work history since service showed no reason for the 
disease.  The examiner also concluded that the Veteran should 
be fitted by VA with hearing aids and given all consideration 
by VA for his hearing loss.  It is the responsibility of the 
Board to assess the credibility and weight to be given the 
evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) 
(citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  
The probative value of medical evidence is based on the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion the physician reaches; as is true of 
any evidence, the credibility and weight to be attached to 
medical opinions are within the province of the Board.  
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

Here, although the opinion is found to be somewhat deficient 
in its use of the phrase "could have" in terms of 
describing the relationship between the Veteran's hearing 
loss and active service, the opinion is otherwise found to 
accurately reflect the Veteran's noise exposure during active 
duty, correctly points out that there is no evidence of 
significant post-service exposure, and finds that there is a 
basis to conclude that the Veteran's hearing loss is 
consistent with such exposure.  Moreover, the examiner goes 
on to state that VA should give all consideration to the 
Veteran's claim, implying the examiner's belief that there is 
more than just a speculative relationship.  Thus, there is 
some support for the examiner's opinion, and the opinion is 
entitled to at least some probative value.  

Further, although the July 2006 VA examiner determined that 
there was not a relationship between the Veteran's current 
hearing loss and service, she did so based solely on the fact 
that the Veteran did not claim service connection for hearing 
loss at the time he submitted his original claim for VA 
benefits in December 1954.  However, since the Board finds 
the opinion to therefore be essentially based on an 
assessment that the Veteran is not credible, and the Board 
finds that the Veteran is credible, the Board finds that this 
opinion is of little or no evidentiary value.  Indeed, as was 
noted above, it is the responsibility of the Board to assess 
the credibility and weight to be given the evidence.  Here, 
because the only medical opinion evidence found by the Board 
to be based on an accurate assessment of the facts in this 
case supports the Veteran's claim, the Board finds that 
service connection for bilateral hearing loss is warranted.  

Consequently, because the evidence reflects some exposure to 
excessive noise during service, and there is satisfactory 
evidence of hearing loss that has been related to active 
service, the Board will give the Veteran the benefit of the 
doubt, and find that the Veteran's hearing loss is of service 
origin.  Accordingly, the Board finds that the evidence 
supports entitlement to service connection for the Veteran's 
bilateral hearing loss.  


ORDER

Service connection for bilateral hearing loss is granted.  



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


